KRAFT, District Judge.
Plaintiff seeks a declaratory judgment that her removal from a civilian position at the Naval Air Station, Willow Grove, Pennsylvania, violated her rights as a veteran’s preference eligible, and restoration to her former position.
The material facts were stipulated of record, and need not be repeated here. Both parties have moved for summary judgment.
The extent of our review in this type of case was set forth with admirable clarity in Powell v. Brannan, 1952, 91 U.S.App.D.C. 16, 196 F.2d 871, 873:
“We think it well to reiterate that in civil service cases the task of the courts is a limited one. Certainly they cannot undertake to pass on a plaintiff's qualifications for any given post, or to compare them with those of an incumbent. It is not within their province to weigh the merits of a person’s claim to a Federal job. Congress has established administrative machinery to make these determinations. Where there has been a substantial departure from applicable procedures, a misconstruction of governing legislation, or like error going to the heart of the administrative determination, a measure of judicial relief may on occasion be obtainable.”
No such basis for relief has here been laid. The erroneous action of placing the plaintiff in an annual leave status during the notice period, which action was later corrected on the records by the agency, does not vitiate the plaintiff’s removal. Defendant’s motion for summary judgment will therefore be granted.